     Case 2:98-cr-00259-JCM-BNW Document 12 Filed 03/26/21 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                       ***
 4
      United States of America,                              Case No. 2:98-cr-00259-JCM-BNW
 5
                             Plaintiff,
 6                                                           Order re [11]
            v.
 7
      Michele D. Miller,
 8
                             Defendant.
 9

10

11          Before the Court is a motion to dismiss without prejudice an indictment against defendant
12   Michele D. Miller. ECF No. 11. The motion is referred to the undersigned magistrate judge
13   under 28 U.S.C. § 636(b). Further, the motion is made by the government, not by the defendant,
14   which means that the motion falls within the magistrate's authority "to hear and determine any
15   pretrial matter pending before the court" and referred to the magistrate by a district judge. Id. §
16   636(b)(1)(A).
17          IT IS ORDERED that the government's motion (ECF No. 11) is GRANTED. The
18   indictment against defendant Michele D. Miller is DISMISSED without prejudice, and the Clerk
19   of Court is kindly directed to close this case.
20          DATED: March 26, 2021.
21

22
                                                             BRENDA WEKSLER
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
